Citation Nr: 9921851	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-06 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1989.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran has raised the issue of 
service connection for gastroesophageal reflux disease.  The 
RO responded to this by noting that symptomatology of 
dyspepsia had been considered in the formulation of the 
veteran's 10 percent rating for irritable bowel syndrome.  
The Board notes, however, that this discussion afforded the 
veteran incomplete relief as he requested service connection 
for gastroesophageal reflux disease partly in order to obtain 
medication from VA for this disorder.  The RO's notation that 
his symptomatology had been considered does not assist him in 
obtaining medication for the disorder.  This issue is 
referred to the RO for further adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's irritable bowel syndrome is manifested by 
alternating periods of diarrhea and constipation.


CONCLUSION OF LAW

The criteria for an increased evaluation for irritable bowel 
syndrome, of 30 percent, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.113, 4.114 
Diagnostic Code 7319 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the irritable bowel disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his irritable bowel disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for irritable bowel syndrome was granted 
via a rating decision of January 1990.  An evaluation of 
noncompensable was assigned.  This evaluation was increased 
to 10 percent by a rating decision of April 1992.  In May 
1997 the veteran requested that his rating be further 
increased.

VA outpatient treatment records, dated January 16, 1992, show 
the veteran giving a history of irritable bowel for the past 
15 years.  He reported that it was manifested by some left 
lower quadrant abdominal cramps and intermittent constipation 
alternating with some loose stools.  The assessment was 
irritable bowel syndrome.

VA outpatient treatment records, dated August 10, 1993, show 
the veteran reporting an irritable bowel condition with 
periodical alternating constipation.  Reports dated September 
7, 1993, show the veteran reporting a continuing problem of 
constipation and diarrhea off and on.

VA outpatient treatment records, dated May 11, 1998, show the 
veteran reporting more diarrhea recently, and also bouts of 
constipation between diarrhea.  The assessment noted that the 
veteran's irritable bowel syndrome was difficult to treat as 
he alternated between constipation and diarrhea.

The report of a VA examination, conducted in September 1998, 
shows the veteran reporting continuing recurrent diarrhea, 
constipation, and cramping.  He reported episodes of diarrhea 
ten to twelve times per month, with five to six profuse water 
stools lasting a day or so.  He reported constipation the 
rest of the time.  He stated that he sometimes has intense 
nausea with the flare-ups and may vomit bitter to sour 
material three to four times per month.  Physical examination 
showed diffusely tender abdomen with no masses.  He reported 
no weight gain or loss, and there were no signs of anemia.  
The diagnosis was irritable bowel syndrome.

The veteran's irritable bowel syndrome is currently evaluated 
under 38 C.F.R. § 4.114 Diagnostic Code 7319.  Diagnostic 
Code 7319 calls for a 10 percent evaluation if there is 
moderate irritable bowel syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is assigned for a severe condition manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (1998).  The evaluation of the same disability 
under various diagnoses is to be avoided.  [T]he evaluation 
of the same manifestation under different diagnoses [is] to 
be avoided.  38 C.F.R. § 4.14 (1998).  Ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114 (1998).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (1998).  With these factors in 
mind, the Board has considered rating the service-connected 
digestive disability under the various codes for rating 
disorders of the digestive system and has concluded that the 
veteran's disability has been correctly evaluated under 
Diagnostic Code 7319 for irritable colon syndrome.

The Board concludes that the objective medical evidence of 
record shows that the veteran's irritable bowel syndrome is 
characterized by alternating diarrhea and constipation.  On 
recent examination his abdomen was noted to be diffusely 
tender.  He has complained of more or less constant abdominal 
distress.  Therefore, an increased evaluation, of 30 percent, 
is appropriate under Diagnostic Code 7319.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
It has not been shown that the service-connected irritable 
bowel disorder has caused marked interference with employment 
or necessitated frequent periods of hospitalization.  38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation, not to exceed 30 
percent, for irritable bowel syndrome is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

